Title: To Thomas Jefferson from Robert Williams, 7 December 1808
From: Williams, Robert
To: Jefferson, Thomas


                  
                     Sir
                     
                     Mississippi TerritoryTown of Washington Decm 7th 1808
                  
                  In a letter to the Secretary of State some time ago, I mentioned My intention of going to No Carolina & Visiting the City of Washington in all this Month—I also observed to you by a few lines about the first of last Month My intention to Resign this Government after the 3rd of March, & having mentioned the same to several persons here; it was seized on & connected with other attempts to have me out of office instantly &c, and published in a way which induces me to recall my intention of Resigning at the time Mentioned; Notwithstanding the Vast sacrifice which I must make in My private affairs by continuing in Office, & not going on as soon as I expected to North Carolina.
                  The same motives which induced me to Receive a Reappointment Contrary to an intention which I had forwarded and advised you of, had they not have charged me at That time with being concerned in Burr’s Treason, induces me now to Continue; Considering that no individual or private Sacrifice ought to be taken into View when a Mans public Character & integrity are attacked
                  I think it probable now from the abundance of public business Necessary to be done hear including that of the land, and organizing the Government in the bend of Tennessee, when I expect I must attend My self in order to comply with the precaution you suggest Relative to the appointment of Officers, that I must postpone my Visit to No Carolina till the Spring—you will no doubt have observid the Conspecuous part Mr William Thomson has taken to get me out of Office.—I take the liberty to inclose you an extract of a letter from a Genl.man who was present when I charged Mr Thomson with The Report—
                  I am with great Rspt yr Most Obedient
                  
                     Robert Williams
                     
                  
               